Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terrence Edmond Tate appeals the magistrate judge’s order denying his motion for the appointment of counsel, the district court’s text order denying Tate’s motions to compel, and the district court’s final order denying relief on his 42 U.S.C. § 1988 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tate v. Martin, No. 1:10-cv-00616-TDS-JLW (M.D.N.C. May 10, 2012; Jan. 3, 2014; Mar. 20, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.